DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: The 02/15/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(a) and 112(b), as the claims have been amended to be clear and recite subject matter that is supported by the disclosure. Regarding the grounds of rejection directed to an algorithm for selecting a particular brake unit, the Examiner notes for the record that the disclosure simply recites that the brake units are selected in sequence or succession, as seen in P[0012] and P[0033] of the Applicant’s specification which also label four brake units as “1, 2, 3, 4”, where a person having ordinary skill in the art would recognize that the sequence could start from “1” and continue to “4” when selecting individual brake units.
Furthermore, regarding the Claim 4 limitation “thereby a partial brake ”, while the Applicant has failed to address the rejection directed to the limitation of “the largest braking force” for lack of antecedent basis, the imposing a larger braking force ” of Claim 1, where clearly if a brake unit imposes a braking force that is larger than a braking force imposed by all other brake units, this brake unit will have “the largest braking force” of all the brake units, and for Claim 4, each selected brake unit will then have “the largest braking force”. Therefore, the rejection directed to lack of antecedent basis of the limitation “the largest braking force” is rendered moot by the amendments.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Jager et al. (8,573,713), Weiberle et al. (DE19826131A1) and Azukawa et al. (DE4321571C2). While Jager et al. teaches unevenly distributing braking forces among multiple brake units of a vehicle, similar to the claimed selection of a particular brake unit by which a larger braking force is imposed relative to the braking force imposed by the remaining brake units, and also teaches the equivalent of determining overall deceleration values as seen in at least Claim 1 and FIG. 2 of Jager et al., these teachings of Jager et al. are not applied to “implement a deceleration request in the course of partial brake applications”. While Weiberle et al. (DE19826131A1) teaches calculating individual reference variables and individual braking forces for wheels, where an achievement of adaptive braking force distribution may be based on calculations taking into account consideration of information such as individual wheel brake characteristics and wheel deceleration and slip values during partial braking (Weiberle et al.; see P[0037], P[0056] and P[0061]), it has been determined by the Examiner that Weiberle et al. is also deficient in teaching the limitations not taught by ascertaining, in each instance of a partial brake application, a current deceleration of the utility vehicle or of the vehicle combination assigning and storing a partial-deceleration value to the respectively selected brake unit ; and determining an attainable overall-deceleration value stored partial-deceleration values ”, where Weiberle et al. does not teach any assignment of “partial-deceleration values” and does not teach the claimed “sum”. While the “sum” encompasses simply using results of a single “partial brake application”, the Examiner has determined that this limitation is directed to a method using a system capable of performing the sum of multiple partial-deceleration values, which is not taught by the inventions of Jager et al. or Weiberle et al.
Azukawa et al. (DE4321571C2) teaches that a total braking force may be determined from a sum of respective braking forces applied to vehicle wheels in accordance with a brake actuation force exerted by a vehicle driver (Azukawa et al.; see P[0006] and Claim 1), however, Azukawa et al. is not directed to determining partial-deceleration values” and therefore does not teach the limitations not taught by Jager et al. and Weiberle et al.
The Examiner also notes that Jager et al. also does not appear to specifically assign any “partial-deceleration values” as claimed, but appears to simply determine “partial-deceleration values” as seen in FIG. 2 of Jager et al.
Therefore, the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662